Opinion of the Court
PER CURIAM:
In defending himself against a charge of possession, transfer and sale of marihuana,1 the appellant testimonially denied the allegations and represented his general character as being that of a moral, law-abiding citizen. Cross-examination elicited testimony from him concerning a prior conviction by civil authorities in North Carolina.2 The appellant urges us to hold that the military judge, exercising his discretion, erred in not giving cautionary instructions to guide the finders of fact. We have examined the judge’s action in light of the criteria enumerated in United States v. Weaver, 1 M.J. 111 (C.M.A.1975), and find appellant’s assertion to be without merit.
The decision of the United States Navy Court of Military Review is affirmed.

. The appellant was tried on October 15, 1976, and convicted, contrary to his pleas, of a charge and six specifications of possession, transfer and sale of marihuana, in violation of Article 92, Uniform Code of Military Justice, 10 U.S.C. § 892. His sentence of confinement for two months, reduction to E-l, and a bad-conduct discharge was approved by the convening authority, except the bad-conduct discharge was suspended for one year with provision for automatic remission. This modified sentence was approved by the supervisory authority and affirmed by the United States Navy Court of Military Review.


. We agree with the conclusion of the Court of Military Review that paragraph 153b (2)(b) of the Manual for Courts-Martial, United States, 1969 (Revised edition), controlled admission of this evidence of prior conviction. See Fed.R. Evid. 609 (1975).